Citation Nr: 1336727	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased initial rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision by the RO that granted service connection for the residuals of a lumbar injury and assigned a 10 percent evaluation, effective on October 22, 1996.

The Board remanded the case to the RO in July 2004, July 2007, September 2009 and January 2011.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2007.  

In November 2011, the Board assigned an increased initial rating of 20 percent, but no more for the service-connected degenerative disc disease of the lumbar spine.  The RO subsequently implemented this decision and awarded the 20 percent rating beginning on October 22, 1996.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed briefs and in May 2013, the Court issued a Memorandum Decision, which vacated the November 2011 decision and remanded the matter for further development and readjudication consistent with its decision.  

In October 2013, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

The VBMS and Virtual VA folders have been reviewed.  

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Memorandum Decision noted that the Court agreed with the Secretary that the Board provided an inadequate statement of reasons or basis for its decision to deny an initial evaluation greater than 20 percent for the service-connected lumbar spine disability.  

Specifically, that the Board failed to consider and adequately discuss (1) the potentially favorable evidence of record as to an evaluation greater than 20 percent; (2) the disabling effects of pain on his range of motion of the lumbar spine; and (3) the pre-amendment criteria for evaluating disabilities of the lumbar spine.  

The Court also noted the Veteran challenged the Board's finding that he would no longer report for a VA examination.  The Veteran argued that his November 2009 statement explained his reasons for not reporting in 2009 and that he never stated that "he would never again report for examination."  

Significantly, footnote #8 in the Court document states that "[g]iven [the Veteran's] allegations of mistreatment by the June 2008 examiner (citations omitted), the Board is directed to schedule him for a VA medical examination, with a different examiner, if possible."

On review, the most recent VA examination to address the severity of the Veteran's lumbar spine disability was in June 2008.  Given the length of time since the last examination, the arguments as to its adequacy, and the directions in the Memorandum Decision, a current examination is needed.  See 38 C.F.R. § 3.327 (2013).  

On remand, the Veteran should also be provided an opportunity to identify any current treatment records.  38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA or VA medical treatment for his service-connected lumbar spine disability since November 2011.  As to any private treatment, the Veteran is requested to submit an authorization for release of records.  The RO should request any identified records.  All records obtained should be associated with the claims folder or virtual folders.  

2.  Thereafter, the RO should have the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  This examination should not be scheduled with the same examiner who conducted the June 2008 examination.  The claims folder must be available for review.  

In accordance with the latest worksheet for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lumbar spine disability, to include any associated neurologic abnormalities.  

A complete rationale for any opinion expressed should be provided.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

4.  After completing the requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an increased initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



